Citation Nr: 0613277	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left upper humerus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a May 2005 hearing before the 
undersigned Acting Veterans Law Judge.

In today's decision, the Board grants a rating of 10 percent 
for the veteran's scar at the medial aspect of the left upper 
arm.  The balance of this appeal, encompassing claims for an 
increased rating for left arm disability and service 
connection for degenerative disc disease of the lumbar spine, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDING OF FACT

The competent and credible testimony reflects that the 
veteran has pain and tenderness at the site of a scar at the 
medial aspect of the left upper arm, and VA examination 
reports confirm that she has pain and abnormal sensation in 
the area of the site of the scar.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for a scar of the 
medial aspect of the left upper arm are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In today's decision, the Board grants an additional 10 
percent rating for the veteran's disability of the left arm, 
for a symptomatic scar that is without question associated 
with her service-connected left upper extremity disability.  
However, because the appellant has not been afforded notice 
of the laws and regulations pertaining to rating of skin 
disabilities for the purposes of fulfilling the notice 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), and the 
Board is not awarding the highest schedular rating for this 
disability, the Board cannot make a supportable finding that 
denying a rating in excess of 10 percent without such notice 
would not be prejudicial to the claimant at this time.  
Accordingly, this aspect (entitlement to a rating in excess 
of 10 percent for the scar) of the appellant's claim will be 
remanded to the AMC for fulfillment of all VCAA notice 
requirements to be afforded the appellant, and for 
adjudication in the first instance by the RO of entitlement 
to a rating in excess of 10 percent for the scar.  The 
determination to remand this aspect of the appellant's claim 
is made in view of the Court of Appeals for the Federal 
Circuit's recent opinion in Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006), and the opinion of the Court 
of Appeals for Veterans Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court of 
Appeals for the Federal Circuit and the Court of Appeals for 
Veterans Claims (CAVC) have provided updated guidance 
regarding the notice requirements of the VCAA and its 
implementing regulations.  Because the veteran will be 
afforded curative notice, procedural and due process 
protections on remand of this case, she will not be 
prejudiced by the Board's finding in today's decision that a 
10 percent rating is warranted for her scar at the medial 
aspect of the left upper arm.

Background and Analysis

Most of the veteran's service medical records are not 
associated with the claims file, an evidentiary defect 
addressed in the REMAND section of today's decision.  The 
evidence that is associated with the claims file shows that 
the veteran fractured her left humerus in a motor vehicle 
accident in December 1990.  Medical histories indicate, and 
recent X-rays and MRIs confirm, that the fracture required 
open reduction and internal fixation.  Her May 1991 service 
separation examination, which is associated with the claims 
file, reflects that at the time of discharge her left arm was 
encased in a stabilizing device due to history of radial 
nerve neural praxia and open reduction internal fixation.  

At an October 2001 VA examination, conducted in connection 
with current claim for an increased rating for residuals of 
an in-service fracture of the left upper humerus, a scar 
about the medial aspect of the left upper arm was noted on 
physical examination.  There was hypesthesia to pin prick 
around the medial aspect of the left upper arm, and there was 
tenderness about the medial aspect of the left elbow.  At an 
August 2003 VA examination, physical examination again 
revealed a scar about the medial aspect of the left upper 
arm.  There was tenderness about the medial and lateral 
aspect of the left elbow.  There was hypesthesia to pinprick 
about the scar of the left upper arm.  

At a May 2005 hearing before the undersigned, the veteran 
testified that the scar was tender to the touch, felt 
"funny," was painful, and felt as though a hard surface or 
the corner of something had hit it.  

In July 2002, VA published new regulations for evaluations 
disability related to the skin.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new regulations became effective August 
30, 2002.  Thus, for the period through August 30, 2002, 
veteran's disability must be rated under the older criteria, 
regardless of whether the new criteria are more favorable to 
her claim; while, for the period from August 30, 2002, 
forward, the veteran's claim should be rated pursuant to the 
set of criteria which is more favorable to her claim.  See 
VAOPGCPREC 3-2000.

Prior to August 30, 2002, the regulations provided that 
superficial scars which are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002).

On or after August 30, 2002, the regulations provide that 
superficial scars which are painful on examination are rated 
as 10 percent disabling.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not 'duplicative 
of or overlapping with the symptomatology' of the other 
condition.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the present case, the Board finds that the veteran has 
provided competent and credible testimony that her scar of 
the medial aspect of the left upper extremity is tender and 
painful.  She was credible at her May 2005 Board hearing and 
she is competent to testify she experiences pain and 
tenderness at the site of the scar.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  Her 
testimony is reasonably consistent with VA examination 
findings in October 2001 and August 2003, the reports of 
which describe tenderness and abnormal sensation in the area 
of the injury and the scar.  The medical evidence of record 
confirms that the scar is symptomatic, apart from orthopedic 
or neurological residuals of the in-service fracture, so that 
a separate rating for this aspect of her service-connected 
disability is warranted.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Findings of a tender and painful scar are 
sufficient to warrant a 10 percent rating under either the 
old or new criteria for rating superficial scars.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804, as in effect both prior 
to and as of August 30, 2002.  Accordingly, the Board finds 
that a rating of 10 percent for a scar of the medial aspect 
of the left upper arm is warranted.


ORDER

A rating of 10 percent for a post-surgical scar of the medial 
aspect of the left upper arm is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.

REMAND

For the reasons set forth below, the Board unfortunately 
finds that the veteran's claim seeking entitlement to an 
evaluation in excess of 10 percent for her 
orthopedic/neurological impairment stemming from her fracture 
of the left upper humerus, which includes entitlement to an 
evaluation in excess of 10 percent for her post-surgical left 
upper arm scar, as well as her claim of service connection 
for back disability must be remanded to the AMC for further 
development and adjudication.

As discussed above, most of the veteran's service medical 
records have not been associated with the claims file.  The 
outstanding records include records of treatment and 
hospitalization after a significant December 1990 in-service 
automobile accident in which the appellant fractured her left 
humerus.  These service medical records may include clinical 
findings as to whether or to what extent the veteran's low 
back was injured in the accident, and thus would be relevant 
to her claim of service connection for degenerative disc 
disease of the lumbar spine.  Only the veteran's May 1991 
service discharge examination, May 1991 service discharge 
history, and dental treatment records have been obtained from 
the service department.  The claims file appears to indicate 
that the balance of the service medical records were last 
sought in December 1991.  The search for service medical 
records at that time did not satisfy the requirements set 
forth in the since-enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Under the VCAA, whenever the Secretary attempts to obtain 
records from a Federal department or agency, such efforts 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Accordingly, under 
the law, the Board has no discretion and must remand this 
case to comply with the VCAA.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 19.5 (2005).  On remand, the AMC should 
renew its search for the service medical records, and also 
seek to obtain the veteran's service personnel file as an 
alternative source of information pertaining to her in-
service automobile accident.  

Based on review of private medical records recently received 
from the Brain and Spine Institute of Forth Worth, it appears 
highly likely that additional private treatment records 
pertaining to the etiology of the veteran's low back 
disability are available.  The AMC should seek a release for 
any relevant treatment records from the veteran, and any 
relevant medical records should be sought from her treatment 
providers.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002).

Also, at her May 2005 Board hearing, the veteran made 
reference to receiving workers' compensation benefits in 
connection with a low back injury at work.  In seeking 
service connection for a back disability, she asserts this 
work-related back injury would not have occurred but for her 
service-connected left arm disability.  In the Board's view, 
any work-related records of the back injury would therefore 
be relevant to her claim of service connection for her low 
back injury as secondary to her service-connected left arm 
disability.  Accordingly, the RO should seek a release from 
these records from the veteran, and any relevant medical and 
workers' compensation records should be sought from her 
employer.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002).

Additionally, the Board finds that, after all relevant 
service-related, work-related, and medical evidence is 
received, a VA examination and opinion is required on the 
matter of whether the veteran's degenerative disc disease of 
the low back began during service, is related to any incident 
of service, or was caused or aggravated by her service-
connected left arm disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  Although a diagnosis with respect to the low 
back was provided at the October 2001 VA examination, no 
medical opinion as to whether the disability was of service 
origin or is related to the service-connected left arm 
disability was provided.  Because the new VA examination will 
likely provide additional data as to the nature and severity 
of the veteran's current left arm disability, the matter of 
entitlement to an increased rating for her left arm 
disability should be readjudicated as well.

In the recent cases of Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for the Federal 
Circuit and the Court of Appeals for Veterans Claims (CAVC) 
have provided updated guidance regarding the notice 
requirements of the VCAA and its implementing regulations.  
Because a remand is required for further development and 
adjudication in this case, the Board is requesting that the 
AOJ take this opportunity to ensure that the VCAA notice in 
this case is consistent with the holdings in Mayfield and 
Dingess/Hartman.  Also, as discussed in today's decision, 
above, the veteran is to be provided notice of what would be 
required to substantiate a rating in excess of 10 percent for 
her scar of the left upper arm.  Id.

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The AMC should assure compliance with 
the requirements of the VCAA and its 
implementing regulations.  In so doing, 
the AMC should take any necessary measure 
to reconcile adjudication of this case 
with the opinion of the Federal Circuit in 
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) and the opinion of the 
CAVC in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This should include 
ensuring that the VCAA notice requirements 
are fulfilled, as appropriate, with 
respect the five elements of a service 
connection claim: (1) veteran status; (2) 
existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability. 

The specific issues with respect to which 
the RO should ensure that proper VCAA 
notice is provided are: 1) entitlement to 
service connection for a low back 
disability, either as incurred in service, 
or as caused or aggravated by her already 
service-connected left arm disability; 2) 
entitlement to a rating in excess of 10 
percent for a post-operative scar of the 
medial aspect of the left upper arm; and 
3) entitlement to a rating in excess of 10 
percent for neurological and/or orthopedic 
residuals of fracture, left upper humerus, 
postoperative, which is currently rated as 
10 percent disabling.

2.  The AMC must contact all appropriate 
service records depositories to obtain any 
additional service medical records of the 
veteran that may be available, and the 
veteran's complete service personnel file.  
If the RO is unable to obtain the missing 
service medical records, the veteran 
should be informed of this fact.

The records sought must include records of 
treatment and hospitalization after her 
December 1990 in-service automobile 
accident.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the service department must 
either provide the requested records, or 
should provide for the record a statement 
indicating why it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).

3.  The AMC should seek any required 
releases for and obtain any additional 
records of private treatment for the 
veteran's left arm and low back 
disabilities.  The records sought must 
include all relevant records from the 
Brain and Spine Institute of Forth Worth 
that have not been previously obtained.

4.  The AMC should seek any required 
releases for and obtain any records of 
workers' compensation benefits or work-
related medical treatment relevant to the 
veteran's work-related injury of the low 
back or service-connected left arm 
disability.

5.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
VA examination or VA examinations for the 
purpose of determining:

a) the current nature and severity of the 
veteran's service-connected left arm 
disability, to include a detailed 
description of any orthopedic, 
neurological, or scar-related objective 
clinical findings and symptomatology.  

The examiner should perform full range of 
motion studies of the left arm (to include 
at the shoulder and elbow) and comment on 
the functional limitations of the service-
connected left arm disability caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  To the 
extent possible, any additional functional 
limitation should be expressed as 
limitation of motion of the left arm; and

b)  whether it is at least as likely as 
not that the veteran's current low back 
disability (to include degenerative disc 
disease of the low back), began during 
service, is related to any incident of 
service, or was caused or aggravated by 
her service-connected left arm disability.  

In making this determination, the examiner 
should take a history from the veteran as 
to the nature and onset of her low back 
disability, and review all relevant 
service medical records (to include 
records of a December 1990 motor vehicle 
accident, if available), workers' 
compensation or other work-related 
records, VA examination records, and post-
service records of private treatment.  To 
the extent service medical records are 
determined to have been lost or destroyed, 
special attention should be given to the 
history as provided by the veteran in the 
context of the other medical evidence of 
record.

6.  The AMC should readjudicate the 
issues on appeal, including considering 
the provisions of 38 C.F.R. § 3.321(b).

If any benefit sought remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


